         Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

TIMOTHY TAYLOR,                           )
                                          )
            Plaintiff,                    )
                                          )                Civil Action No. 1:21-cv-03046-JSR
v.                                        )
                                          )
DISCOVERY, INC. and                       )                JURY TRIAL DEMANDED
THE EXPLORERS CLUB,                       )
                                          )
            Defendants.                   )
                                          )
and                                       )
                                          )
THE EXPLORERS CLUB,                       )
                                          )
            Third-Party Plaintiff,        )
                                          )
v.                                        )
                                          )
SYLVIA EARLE and THE SYLVIA EARLE         )
ALLIANCE d/b/a MISSION BLUE,              )
                                          )
            Third-Party Defendants.       )
__________________________________________)

       DEFENDANT/THIRD-PARTY PLAINTIFF THE EXPLORERS CLUB’S
      THIRD-PARTY COMPLAINT AGAINST THIRD-PARTY DEFENDANTS
   SYLVIA EARLE AND THE SYLVIA EARLE ALLIANCE D/B/A MISSION BLUE

       Defendant/Third-Party Plaintiff The Explorers Club, for its Complaint against Third-Party

Defendants Sylvia Earle (“Ms. Earle”), and the Sylvia Earle Alliance d/b/a Mission Blue (“Mission

Blue”) (collectively “Defendants”) states as follows:

                                          Introduction

        1.     Plaintiff Timothy Taylor filed an original Complaint in this action against The

Explorers Club for willful and non-willful copyright infringement, fraud/misrepresentation, for
         Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 2 of 10




violations of the Digital Millenium Copyright Act (“DMCA”), and pursuant to the Copyright Act

of 1976, 17 U.S.C. § 101 et seq.

         2.   Plaintiff Timothy Taylor claims that The Explorers Club’s alleged use of his Work

constitutes copyright infringement.

         3.   Third-Party Defendants provided the Work to The Explorers Club to use,

representing that The Explorers Club could use the Work in the creation of media promoting the

achievements of women in exploration, including Ms. Earle, and inducing The Explorers Club’s

use of the Work. The Explorers Club brings the third party claim below for breach of contract by

Defendants to compensate it for any damages, including attorneys’ fees and costs, sustained by

The Explorers Club in Plaintiff Timothy Taylor’s action.

                                            Parties

         4.   The Explorers Club is a nonprofit New York corporation having a principal place

of business located at 46 East 70th Street, New York, New York 10021.

         5.   On information and belief, Sylvia Earle is a California resident currently residing

at 12812 Skyline Blvd., Oakland, California 94619.

         6.   On information and belief, the Sylvia Earle Alliance is a nonprofit California

corporation having a principal place of business located at 1048 Stonybrook Dr., Napa, California

94559.

         7.   On information and belief, Mission Blue is the assumed name under which the

Sylvia Earle Alliance conducts business.




                                              -2-
          Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 3 of 10




                                        Jurisdiction and Venue

         8.     This Court has subject matter jurisdiction over The Explorers Club’s claims under

28 U.S.C. § 1332 because complete diversity exists between The Explorers Club, and Sylvia Earle

and The Sylvia Earle Alliance, d/b/a Mission Blue, and the alleged amount in controversy exceeds

the applicable jurisdictional amount of $75,000, exclusive of interest and costs.

         9.     This Court also has subject matter jurisdiction over The Explorers Club’s claims

under 28 U.S.C. § 1367(a) because The Explorers Club’s claims are so related to Plaintiff Timothy

Taylor’s claims that they form part of the same case or controversy under Article III of the United

States Constitution.

         10.    This Court has personal jurisdiction over the Defendants because the Defendants

transacted business in New York by contracting with The Explorers Club in this judicial district

or otherwise established contracts here such that the exercise of personal jurisdiction is proper.

         11.    This Court also has personal jurisdiction over Defendants because each of the

Defendants have committed tortious acts in this judicial district or otherwise established contacts

here such that the exercise of personal jurisdiction is proper.

         12.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims asserted in the Complaint

occurred in this judicial district.

                                      Facts Common to All Counts

         13.    Founded in New York City in 1904, The Explorers Club is an international

multidisciplinary professional society dedicated to the advancement of field research and the idea

that it is vital to preserve the instinct to explore.




                                                   -3-
          Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 4 of 10




          14.   Since its inception, The Explorers Club has served as a meeting point and unifying

force for explorers and scientists worldwide.        The Explorers Club’s members have been

responsible for an illustrious series of famous firsts: to the north pole, to the south pole, to the

summit of Everest, to the deepest point in the ocean, and to the surface of the moon.

          15.   The Explorers Club actively encourages public interest in exploration, explorers,

and the sciences through its public lectures program, publications, travel programs, and other

events.

          16.   The Explorers Club requested that Ms. Earle provide images or videos of herself

that The Explorers Club could use to create media promoting women in exploration. In exchange,

one or more of the photographs or videos would be included in media promoting the achievement

of women explorers and the 40th anniversary celebration of the first women in The Explorers Club.

See Ex. 1.




                                               -4-
        Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 5 of 10




        17.   Brett Loveman, Mission Blue’s Director of Communications, provided The

Explorers Club with a link to a Dropbox account containing “a wealth of photography for [The

Explorers Club] to choose from.” See Ex. 1.




                                              -5-
          Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 6 of 10




         18.    This email exchange constituted a written contract – express and/or implied –

wherein Defendants agreed to provide The Explorers Club with photographs that The Explorers

Club could freely use in the creation of media promoting women in exploring, in exchange for the

use of the photographs to publicize women explorers, including Ms. Earle and by extension,

Mission Blue.

         19.    The Explorers Club contemplated use and distribution of the photographs, as well

as the subsequent use and distribution by Discovery, would inure to the benefit of Ms. Earle and

Mission Blue, as it would honor her life’s work, generate favorable publicity for Defendants, and

lead to increased funding due to such favorable publicity.

         20.    Upon information and belief, by providing the link granting access, and indicating

that The Explorers Club could select and use any of the photographs contained therein, Defendants

expressed, implied, represented, misrepresented, negligently misrepresented, and/or authorized

The Explorers Club’s use of said photographs, including the Work at issue in this action.

         21.    One of the photographs contained in the Dropbox account is the Work asserted in

this action.

         22.    Absent the actions, inactions, and/or statements by Defendants alleged herein, The

Explorers Club would neither have had access to the photographs, including the Work asserted in

this action, nor used the Work as alleged in Plaintiff Tim Taylor’s Complaint.

         23.    The damages and other harm that The Explorers Club may be liable for in this

action, including alleged monetary damages, attorneys’ fees, and costs, were reasonably

foreseeable to the Third-Party Defendants at the time they provided access to, and the Work, to

The Explorers Club.




                                               -6-
         Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 7 of 10




                              Count I – Breach of Express Contract

        24.    The Explorers Club re-alleges and incorporates by reference the foregoing

paragraphs of this Complaint as though fully set forth under this Count.

        25.    The above-described contract constituted an express written contract.

        26.    By providing The Explorers Club with, and representing and authorizing The

Explorers Club’s use of, Plaintiff Timothy Taylor’s alleged copyrighted Work, Defendants

breached the Contract by providing a photograph that upon information and belief, apparently

Defendants lacked permission or license to provide to The Explorers Club.

        27.    The Explorers Club performed all of its obligations under the Contract.

        28.    Should The Explorers Club be found liable for infringement of Plaintiff Timothy

Taylor’s Work, The Explorers Club will suffer financial loss and/or damages as a result of

Defendants’ breach.

        29.    The Explorers Club is entitled to recover from the Defendants the loss and/or

damages, including attorney’s fees and costs, that Explorers Club has sustained and will sustain.

        30.    At present, the amount of such damages cannot be fully ascertained, but will be

established according to proof at trial.

                             Count II – Breach of Implied Contract

        31.    The Explorers Club re-alleges and incorporates by reference the foregoing

paragraphs of this Complaint as though fully set forth under this Count.

        32.    The above-described email exchange constitutes an implied written contract

because, based on the conduct of The Explorers Club and Defendants, the parties impliedly agreed

to enter into a contract wherein Defendants would provide The Explorers Club with photographs

that The Explorers Club could freely use in the creation of media promoting women in exploring,



                                               -7-
         Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 8 of 10




which would enure to the benefit of Defendants by honoring Ms. Earle’s life’s work, generate

favorable publicity for Defendants, and lead to increased funding due to such favorable publicity.

        33.    By providing The Explorers Club with, and representing and authorizing The

Explorers Club’s use of, Plaintiff Timothy Taylor’s alleged copyrighted Work, Defendants

breached the Contract by providing a photograph that Plaintiff Timothy Taylor now alleges

Defendants lacked permission or license to provide to The Explorers Club.

        34.    The Explorers Club performed all of its obligations under the Contract.

        35.    Should The Explorers Club be found liable for infringement of Plaintiff Timothy

Taylor’s Work, The Explorers Club will suffer financial loss and/or damages as a result of

Defendants’ breach.

        36.    The Explorers Club is entitled to recover from the Defendants the loss and/or

damages, including attorney’s fees and costs, that Explorers Club has sustained and will sustain.

        37.    At present, the amount of such damages cannot be fully ascertained, but will be

established according to proof at trial.

                                            Jury Demand

       Pursuant to Fed. R. Civ. P. 38, The Explorers Club hereby demands a trial by jury on all

claims and issues so triable.

                                           Prayer for Relief

       WHEREFORE, The Explorers Club respectfully requests that the Court enter judgment

as follows:

       A. That this Court enter judgment in favor of The Explorers Club on Counts I-II;




                                                 -8-
        Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 9 of 10




       B. That any damages, including attorney’s fees and costs incurred by The Explorers Club

          as a result of this action be paid, indemnified, reimbursed, or contributed to by

          Defendants; and,

       C. That this Court award such further relief to which The Explorers Club may be entitled

          under the circumstances.



Date: June 15, 2021

Respectfully submitted,

                                           Thompson Coburn LLP

                                        By: /s/ Michael L. Nepple
                                           Michael L. Nepple – pro hac vice
                                           mnepple@thompsoncoburn.com
                                           Thompson Coburn LLP
                                           One US Bank Plaza
                                           St. Louis, Missouri 63101-1611
                                           (314) 552-6000

                                           Attorney for Defendant
                                           The Explorers Club




                                             -9-
           Case 1:21-cv-03046-JSR Document 19 Filed 06/15/21 Page 10 of 10




                                   CERTIFICATE OF SERVICE


          I hereby certify that on June 15, 2021, the foregoing was filed electronically with the

Clerk of Court to be served by operation of the Court’s electronic filing system to all counsel of

record.



                                                /s/ Michael L. Nepple




                                                 - 10 -
